Exhibit 10.19

SUBSIDIARY GUARANTEE

THIS SUBSIDIARY GUARANTEE, dated as of November 17, 2010 (this “Guarantee”), is
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), in favor of the
holders (together with their permitted assigns, the “Holders”) of the 8.50%
Secured Convertible Debentures Due May 17, 2012 (collectively, the “Debentures”)
of Accentia Biopharmaceuticals, Inc., a Florida corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Holders are existing secured creditors of the Company;

WHEREAS, pursuant to the Plan (as defined below), the Company has issued the
Debentures to the Holders; and

WHEREAS, the Plan provides that each Guarantor shall execute and deliver to the
Holders a guarantee of the obligations of the Company pursuant to the
Debentures.

NOW, THEREFORE, in consideration of the extension of credit by the Holders, each
Guarantor hereby agrees with the Holders as follows:

1. Definitions. Defined terms not defined herein shall have the meanings set
forth in the Debentures. The words “hereof,” “herein,” “hereto” and “hereunder”
and words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any particular provision of this Guarantee, and
Section and Schedule references are to this Guarantee unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The following
terms shall have the following meanings:

“Bankruptcy Case” means, collectively, the cases of the Company and its
Subsidiaries pending before the Bankruptcy Court under Chapter 11 of the
Bankruptcy Code, and jointly administered under Case No. 8:08-bk-17795-KRM.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Middle
District of Florida, Tampa Division.

“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.



--------------------------------------------------------------------------------

“Obligations” means, in addition to all other costs and expenses of collection
incurred by the Holders in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing, of the Company or any Guarantor
to the Holders under this Guarantee, the Debentures and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Holders as a preference, fraudulent transfer or
otherwise, as such obligations may be amended, supplemented, converted, extended
or modified from time to time. Without limiting the generality of the foregoing,
the term “Obligations” shall include, without limitation: (i) principal of and
interest on the Debentures and the loans extended pursuant thereto; (ii) any and
all other fees, indemnities, costs, obligations and liabilities of the Company
or any Guarantor from time to time under or in connection with this Guarantee,
the Debentures and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company or any
Guarantor.

“Plan” means the First Amended Joint Plan of Reorganization of Accentia
Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM Pharmaceuticals,
Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc. under Chapter 11 of
Title 11, United States Code dated as of August 16, 2010, as modified by the
First Modification to First Amended Joint Plan of Reorganization of Accentia
Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM Pharmaceuticals,
Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc. under Chapter 11 of
Title 11, United States Code dated as of October 25, 2010 and as further
modified from time to time, as filed in the Bankruptcy Case.

“Pledge Agreement” means that certain Pledge Agreement, dated as of November 17,
2010, executed by the Company in favor of the Holders.

2. Guarantee.

(a) Guarantee.

(i) The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Holders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance when

 

2



--------------------------------------------------------------------------------

due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(ii) Anything herein or in the Debentures or the Pledge Agreement to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder
shall in no event exceed the amount which can be guaranteed by such Guarantor
under applicable federal and state laws, including laws relating to the
insolvency of debtors, fraudulent conveyance or transfer or laws affecting the
rights of creditors generally (after giving effect to the right of contribution
established in Section 2(b)).

(iii) Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Holders hereunder.

(iv) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by indefeasible
payment in full.

(v) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person (as defined in the Debentures) or received or collected by
the Holders from the Company, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Obligations are
indefeasibly paid in full.

(vi) Notwithstanding anything to the contrary in this Guarantee, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible, the Guarantors shall only be liable for
making the Holders whole on a monetary basis for the Company’s failure to
perform such Obligations in accordance with the Debentures and the Pledge
Agreement.

(b) Right of Contribution. Subject to Section 2(c), each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be

 

3



--------------------------------------------------------------------------------

subject to the terms and conditions of Section 2(c). The provisions of this
Section 2(b) shall in no respect limit the obligations and liabilities of any
Guarantor to the Holders and each Guarantor shall remain liable to the Holders
for the full amount guaranteed by such Guarantor hereunder.

(c) No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Holders, no
Guarantor shall be entitled to be subrogated to any of the rights of the Holders
against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Holders for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Holders by the Company on account of the Obligations are indefeasibly paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Holders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Holders in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Holders, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Holders may determine.

(d) Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Holders
may be rescinded by the Holders and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Holders, and any documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Holders may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Holders for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. The
Holders shall have no obligation to protect, secure, perfect or insure any Lien
at any time held by them as security for the Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

(e) Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Holders upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Company and any of the Guarantors, on the one hand, and the Holders,
on the other hand, likewise shall be conclusively presumed to

 

4



--------------------------------------------------------------------------------

have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives, to the extent permitted by law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Holders, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance or fraud by the Holders) which
may at any time be available to or be asserted by the Company or any other
Person against the Holders, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Obligations, or of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Holders may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as they may have against the Company, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Holders to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Holders against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.

(f) Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Holders upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

(g) Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Holders without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Debentures.

3. Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to the Holders as of the date hereof:

 

5



--------------------------------------------------------------------------------

(a) Organization and Qualification. The Guarantor is a corporation, duly
incorporated, validly existing and in good standing under the laws of the
applicable jurisdiction set forth on Schedule 1 attached hereto, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Guarantor has no
subsidiaries. The Guarantor is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, (x) adversely
affect the legality, validity or enforceability of any of this Guarantee in any
material respect, (y) have a material adverse effect on the results of
operations, assets, prospects, or financial condition of the Guarantor or
(z) adversely impair in any material respect the Guarantor’s ability to perform
fully on a timely basis its obligations under this Guarantee (a “Material
Adverse Effect”).

(b) Authorization; Enforcement. The Guarantor has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Guarantee, and otherwise to carry out its obligations hereunder. The
execution and delivery of this Guarantee by the Guarantor and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of the Guarantor. This Guarantee has been
duly executed and delivered by the Guarantor and constitutes the valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(c) No Conflicts. The execution, delivery and performance of this Guarantee by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of its Articles of Incorporation or Bylaws or (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Guarantor is
subject (including Federal and state securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

(d) Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any

 

6



--------------------------------------------------------------------------------

court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guarantee.

4. Covenants.

(a) Each Guarantor covenants and agrees with the Holders that, from and after
the date of this Guarantee until the Obligations shall have been indefeasibly
paid in full, such Guarantor shall take, and/or shall refrain from taking, as
the case may be, such commercially reasonable action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default (as defined
in the Debentures) is caused by the failure to take such action or to refrain
from taking such action by such Guarantor.

(b) So long as any of the Obligations are outstanding, each Guarantor will not
directly or indirectly on or after the date of this Guarantee:

(i) amend its articles of incorporation, bylaws or other charter documents so as
to adversely affect any rights of any Holder;

(ii) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its securities or debt obligations;

(iii) pay cash dividends on any equity securities of the Company;

(iv) enter into any transaction with any Affiliate (as defined in the
Debentures) of the Guarantor which would be required to be disclosed in any
public filing of the Company with the Commission (as defined in the Debentures),
unless such transaction is made on an arm’s-length basis and expressly approved
by a majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

(v) enter into any agreement with respect to any of the foregoing.

5. Miscellaneous.

(a) Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by the
Holders.

(b) Notices. All notices, requests and demands to or upon the Holders or any
Guarantor hereunder shall be effected in the manner provided for in the
Debentures, provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1 attached hereto.

 

7



--------------------------------------------------------------------------------

(c) No Waiver By Course Of Conduct; Cumulative Remedies. The Holders shall not
by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Debentures or the
Pledge Agreement or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Holders, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Holders of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Holders would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

(d) Enforcement Expenses; Indemnification.

(i) Each Guarantor agrees to pay, or reimburse the Holders for, all costs and
expenses incurred by the Holders in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Guarantee, the Debentures and the Pledge Agreement, including,
without limitation, the reasonable fees and disbursements of counsel to the
Holders.

(ii) Each Guarantor agrees to pay, and to save the Holders harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable in connection with any of the transactions contemplated by this
Guarantee.

(iii) The agreements in this Section 5(d) shall survive repayment of the
Obligations.

(e) Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Holders and
their respective successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guarantee
without the prior written consent of the Holders.

(f) Set-Off. Each Guarantor hereby irrevocably authorizes the Holders at any
time and from time to time while an Event of Default under the Debentures or the
Pledge Agreement shall have occurred and be continuing, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits, credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held by or
owing to the Holders to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as the Holders may elect, against

 

8



--------------------------------------------------------------------------------

and on account of the obligations and liabilities of such Guarantor to the
Holders hereunder and claims of every nature and description of the Holders
against such Guarantor, in any currency, whether arising hereunder, under the
Debentures or otherwise, as the Holders may elect, whether or not the Holders
have made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Holders shall notify such Guarantor
promptly of any such set-off and the application made by the Holders of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Holders under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Holders may have.

(g) Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

(h) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(i) Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

(j) Integration. This Guarantee represents the agreement of the Guarantors and
the Holders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Holders relative
to the subject matter hereof and thereof not expressly set forth or referred to
herein.

(k) Governing Laws. All questions concerning the construction, validity,
enforcement and interpretation of this Guarantee shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of the
Guarantors agrees that all proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by this Guarantee
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each of the Guarantors hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court or that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and

 

9



--------------------------------------------------------------------------------

consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Guarantee and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Guarantee or the transactions contemplated
hereby.

(l) Acknowledgements. Each Guarantor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee;

(ii) the Holders have no fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guarantee, the Debentures or the
Pledge Agreement, and the relationship between the Guarantors, on the one hand,
and the Holders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(iii) no joint venture is created hereby or by the Debentures or the Pledge
Agreement or otherwise exists by virtue of the transactions contemplated hereby
among the Guarantors and the Holders.

(m) Additional Guarantors. The Company shall cause each of its subsidiaries
formed or acquired on or subsequent to the date hereof to become a Guarantor for
all purposes of this Guarantee by executing and delivering an Assumption
Agreement in the form of Annex 1 hereto.

(n) Release of Guarantors. Each Guarantor will be released from all liability
hereunder concurrently with the indefeasible repayment in full of all amounts
owed under the Debentures.

(o) WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE HOLDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.

*********************

(Signature Page Follows)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

ANALYTICA INTERNATIONAL, INC.

By:

     

Name:

 

Samuel S. Duffey

 

Title:

 

President

TEAMM PHARMACEUTICALS, INC.

By:

     

Name:

 

Samuel S. Duffey

 

Title:

 

President

ACKNOWLEDGED AND AGREED TO: ACCENTIA BIOPHARMACEUTICALS, INC.

By:

     

Name:

 

Samuel S. Duffey

 

Title:

 

President

 

11



--------------------------------------------------------------------------------

Schedule 1

GUARANTORS

The following are the names, notice addresses and jurisdiction of incorporation
of each Guarantor.

 

NAME AND NOTICE ADDRESS

  

JURISDICTION OF

INCORPORATION

Analytica International, Inc.

  

        Florida

324 South Hyde Park Dr., Ste. 350

  

Tampa, Florida 33606

  

TEAMM Pharmaceuticals, Inc.

  

        Florida

324 South Hyde Park Dr., Ste. 350

  

Tampa, Florida 33606

  

 

12



--------------------------------------------------------------------------------

Annex 1 to

SUBSIDIARY GUARANTEE

ASSUMPTION AGREEMENT, dated as of                     , 20    , made by
                    , a                      (the “Additional Guarantor”), with
a mailing address of                     , in favor of the Holders pursuant to
the Guarantee referred to below. All capitalized terms not defined herein shall
have the meaning ascribed to them in such Guarantee.

W I T N E S S E T H :

WHEREAS, the Guarantors (other than the Additional Guarantor) have entered into
the Subsidiary Guarantee, dated as of November 17, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), in favor
of the Holders;

WHEREAS, the Guarantee requires the Additional Guarantor to become a party to
the Guarantee; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in this
Assumption Agreement is hereby added to the information set forth in Schedule 1
to the Guarantee. The Additional Guarantor hereby represents and warrants that
each of the representations and warranties contained in Section 3 of the
Guarantee is true and correct on and as the date hereof as to such Additional
Guarantor (after giving effect to this Assumption Agreement) as if made on and
as of the date hereof.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR]

By:

    Name: Title:

 

14